Trading Symbols (TSX-V: LM; OTC BB: LMDCF) 151 Bloor St W Suite 703 Toronto, Ontario Canada M5S 1S4 Tel:416.927.7000 Fax : 416.927.1222 Jianwai SOHO, Building 17, Suite 601 39 East Third Ring Road Dong San Huan Zhong Lu Beijing 100022 China Tel:86.10.5160.0152 Fax:86.10.5160.1801 www.lingomedia.com Lingo Media Corporation Form 51 – 102 F1 Management Discussion and Analysis First Quarter Ended March 31, 2010 (Unaudited – Prepared by Management) May 28, 2010 MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE FIRST QUARTER ENDED MARCH 31, 2010 Notice to Reader Management has compiled the unaudited financial statements of Lingo Media Corporation. (“Lingo Media” or the “Company”) consisting of the interim consolidated Balance Sheet as at March 31, 2010 and the interim consolidated Statements of Deficit, Operations, and Cash Flows for the three months ended March 31, 2010.All amounts are stated in Canadian dollars.An accounting firm has not reviewed or audited this interim financial information. The following MD&A of Lingo Media Corporation’s financial condition and results of operations, prepared as of May 28, 2010, should be read in conjunction with the Company's interim financial statements for the three months ended March 31, 2010 and the Company’s annual audited consolidated financial statements and accompanying notes for the years ended December 31, 2009 and 2008, which have been prepared in accordance with Canadian generally accepted accounting principles.All dollar amounts are in Canadian dollars unless stated otherwise. These documents can be found on the SEDAR website, www.sedar.com. Our MD&A is intended to enable readers to gain an understanding of Lingo Media’s current results and financial position.To do so, we provide information and analysis comparing the results of operations and financial position for the current year to those of the preceding comparable twelve month period.We also provide analysis and commentary that we believe is required to assess the Company's future prospects.Accordingly, certain sections of this report contain forward-looking statements that are based on current plans and expectations.These forward-looking statements are affected by risks and uncertainties that are discussed in this document and that could have a material impact on future prospects.Readers are cautioned that actual results could vary. Cautions Regarding Forward-Looking Statements This Management Discussion & Analysis ("MD&A") contains certain forward-looking statements, which reflect Management's expectations regarding the Company's results of operations, performance, growth, and business prospects and opportunities. Statements about the Company's future plans and intentions, results, levels of activity, performance, goals or achievements or other future events constitute forward-looking statements. Wherever possible, words such as "may," "will," "should," "could," "expect," "plan," "intend," "anticipate," "believe," "estimate," "predict," or "potential" or the negative or other variations of these words, or similar words or phrases, have been used to identify these forward-looking statements. These statements reflect Management's current beliefs and are based on information currently available to Management as at the date hereof. Forward-looking statements involve significant risk, uncertainties and assumptions. Many factors could cause actual results, performance or achievements to differ materially from the results discussed or implied in the forward-looking statements. These factors should be considered carefully and readers should not place undue reliance on the forward-looking statements. Although the forward-looking statements contained in this MD&A are based upon what Management believes to be reasonable assumptions, the Company cannot assure readers that actual results will be consistent with these forward-looking statements. These forward-looking statements are made as of the date of this MD&A, and the Company assumes no obligation to update or revise them to reflect new events or circumstances, except as required by law. Many factors could cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including: general economic and market segment conditions, competitor activity, product capability and acceptance, international risk, currency exchange rates and technology changes. More detailed assessment of the risks that could cause actual results to materially differ than current expectations is contained in the "Risk Assessment" section of this MD&A. 2 Summary Description of Lingo Media Lingo Media is a diversified online and print-based education products and services company focused on English language learning ("ELL") in China. Lingo Learning Inc. is a print-based publisher of ELL programs. Speak2Me is a free-to-consumer advertising-based online ELL service. Parlo is a fee-based online ELL training and assessment service.Lingo Media has formed successful relationships with key government and industry organizations, establishing a strong presence in China's education market of more than 300 million students.The Company continues to expand its ELL offerings in China and plans to extend its reach globally. As of March 31, 2010, the Company operated two distinct business segments as follows: Online English Language Learning The Company provides online English language learning services that will be offered across a number of verticals. Through its free-to-consumer www.speak2me.cn website, the Company operates the largest online English language learning community in China that includes a unique social-networking infrastructure. This website incorporates its proven pedagogy with fun, interactive lesson modules to address the rapidly growing need for spoken English in China and abroad. Speak2Me's platform uses speech recognition technology to teach spoken English online through more than 350 targeted lessons that engage users in interactive conversations with a virtual instructor. The www.speak2me.cn website generates its revenue from traditional digital advertising, as well as, its patent-pending Conversational Advertising™ platform. Conversational Advertising™ allows an advertiser to embed its brand and message inside a lesson that engages a user for 2-3 minutes. In addition, Speak2Me earns royalty income from its local distributor through the selling of its stand-alone English language learning CD-ROM products in China. To further leverage its lesson library and technology platform, the Company is expanding its online offerings to include fee-based training solutions for corporations, governments, educational institutions, and consumers.This fee-based training service will be available under the brand Parlo.In April 2010, Lingo Media introduced an off-the-shelf product called Parlo Business English that incorporates a reporting platform as part of the training solution for the administrators. Parlo will also offer customized solutions to tailor to client’s needs, as well as, a consumer website that will target individuals internationally. Parlo will earn its revenues from licensing and subscription fees. In addition to Parlo, subsequent to the quarter end, the Company acquired ELL Technologies Limited, a UK company that operates under the Q Group brand of Products. ELL Technologies offers over 1700 hours of interactive learning through a number of products that include Q English, Q Business, Q Kids, and Q Traveler. ELL Technologies Limited sells in over 11 countries through a network of distributors and earns its revenues from licensing and subscription fees. Print-based English Language Learning The Company continues to expand its legacy business through its subsidiary Lingo Learning Inc. (“Lingo Learning”), a print-based publisher of English language learning programs in China since 2001. Lingo Learning has an established presence in China’s education market of 300 million students.To date, it has co-published more than 325 million units from its library of more than 340 program titles in China. 3 Discontinued Operations In Canada, Lingo Media through its 70.33% subsidiary A+ Child Development (Canada) Ltd. ("A+") distributed early childhood cognitive development programs.In December 2008, A+ filed a Notice of Intent to Make a Proposal under the Bankruptcy and Insolvency Act (“Proposal”) which was later approved by A+’s creditors in March 2009 and by the Superior Court of Justice in April 2009. Upon final funding of the Proposal, the Company received a Certificate of Full Performance of Proposal.A+ is currently inactive and its operating results are disclosed under discontinued operations. Recent Developments In Q1-2010, Speak2Me initiated the development of channel oriented content that will provide users with focused content, and moreover, enable Speak2Me to sell advertisers an even more targeted audience. As of February 1, 2010, Lingo Media retained Alliance Advisors, LLC ("Alliance Advisors") to conduct its investor relations and media awareness programs.Alliance Advisors will receive an average monthly payment of USD $7,000.In addition, Lingo Media has granted Alliance Advisors incentive stock options to purchase 100,000 common shares of the Company at $1.75 per share. The Stock Options will vest in accordance with Lingo Media's stock option plan and expire on or before February 1, 2015. On March 24, 2010, the Company appointed of Michael O’Connor to its board of directors increasing its number of directors to eight. Mr. O’Connor possesses over twenty years of experience in economics, finance and mergers and acquisitions in telecommunications and transportation.He began his career at the Economic Council of Canada/School of Policy Studies Queens University conducting studies of Government’s Impact on Competitiveness in these two sectors.
